     Case 2:18-cv-02849-WBS-EFB Document 28 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONDALEE MORRIS,                                  No. 2:18-cv-2849-WBS-EFB P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    E. RODRIGUEZ, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On April 21, 2020, defendants Ortiz, Clough, Murillo, Allison and Rodriguez

19   filed a motion to dismiss. See Fed. R. Civ. P. 12(b)(6). The time for responding to the motion

20   passed, and plaintiff failed to file an opposition or otherwise respond.

21           On May 26, 2020, the court warned plaintiff that failure to respond to the motion could

22   result in a recommendation that this action be dismissed. ECF No. 26. The court also provided

23   plaintiff a 21-day extension of time to respond. Id.

24           The time for acting has once again passed and plaintiff has not filed an opposition, a

25   statement of no opposition, or otherwise responded to the court’s order. Plaintiff has disobeyed

26   this court’s orders and failed to prosecute this action. The appropriate action is dismissal without

27   prejudice.

28   /////
                                                        1
     Case 2:18-cv-02849-WBS-EFB Document 28 Filed 06/25/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be dismissed without prejudice. See
 2   Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: June 25, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
